Citation Nr: 1827421	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  11-04 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for left hip bursitis, to include as secondary to service-connected lumbosacral strain.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife



ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to November 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in in Cleveland, Ohio.  Jurisdiction now lies with the RO in Houston, Texas.

The Veteran testified in a video conference hearing before the undersigned Veterans Law Judge (VLJ) in February 2013.  A transcript of the hearing is of record.

The Board previously remanded the instant claim(s) to the Agency of Original Jurisdiction (AOJ) in March 2014 and July 2017 for additional development.  Since the claims continued to be denied on remand, they are again before the Board for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In July 2017, the Board remanded the appeal in order to determine whether the Veteran had a left hip disability which was due to service, or due to or aggravated by the Veteran's service-connected lumbar spine disability.

In accordance with the mandates of the remand, the claims file was reviewed by a VA examiner in September 2017 for a supplemental medical opinion.  Following a review of the claims file, the VA examiner found that it was less likely than not that a left hip disability was proximately due to or aggravated by the service-connected condition of a lumbosacral strain, L4-L5 disc herniation.  The examiner noted that trochanteric bursitis involves inflammation or irritation of the bursa around the insertion of the gluteus medius onto the greater trochanter of the femur and that it is typically seen with disorders of gait due to hip, knee, or sacroiliac joint dysfunction; obesity; or pregnancy.  However, the examiner did not discuss if the Veteran's claimed condition was related to the documented indications of abnormal gait resulting from his service-connected back disability.  

Among other instances, in the April 2015 VA contract back examination the examiner indicated that he limped and used a cane for stability, that there was uneven wear to the tread of his shoes, and that the Veteran reported he sometimes fell if turning too quickly to his left side.  The April 2015 examiner opined that the etiology of the abnormal gait was due to lower back pain and bilateral neuropathy.  Therefore, as the September 2017 examiner indicated that an altered gait can result in the Veteran's claimed left hip condition, and as the Veteran has a documented gait abnormality resulting from his service-connected disabilities, the Board finds that the September 2017 supplemental opinion is insufficient and another supplemental opinion is necessary on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Further, as noted in the March 2014 and July 2017 Board remands, the remanded service connection issue may have an impact on the Veteran's TDIU claim and the issues are therefore inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Remand of the TDIU claim is therefore required as well.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the September 2017 VA examiner, if available, for an addendum opinion.  If the VA examiner is not available, the file should be reviewed by another examiner of similar qualifications to obtain the opinion. 

If an additional examination is deemed necessary by the examiner to respond to the question presented, one should be authorized. 

After review of the entire record, the examiner is asked to specifically address the following question:

The VA examiner should opine whether it at least as likely as not (50 percent or greater probability) that any left hip disability shown at any period between now and September 20, 2007 is etiologically related to or aggravated by the Veteran's service-connected disabilities, including a lumbosacral strain with disc herniation and bilateral radiculopathy of the lower extremities.  The examiner should specifically discuss the Veteran's claims and the medical evidence regarding an abnormal gait during the applicable timeframe.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Then, readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




